UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7845


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BENJAMIN SANJURJO,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:98-cr-00338-REP-RCY-2)


Submitted: September 30, 2021                                     Decided: October 5, 2021


Before KING, AGEE, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Robert J. Wagner,
Assistant Federal Public Defenders, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant. Raj Parekh, Acting United States Attorney,
Stephen W. Miller, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Benjamin Sanjurjo appeals the district court’s order denying his motion for a

sentence reduction under § 404(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194, 5222. The court determined that Sanjurjo was eligible for relief but declined to

exercise its discretion to reduce Sanjurjo’s sentence. We review a district court’s denial of

a First Step Act motion for abuse of discretion. See United States v. Jackson, 952 F.3d

492, 497, 502 (4th Cir. 2020); see also United States v. Dillard, 891 F.3d 151, 158 (4th

Cir. 2018) (discussing standard for assessing abuse of discretion by district court).

       On appeal, Sanjurjo challenges the sufficiency of the district court’s explanation for

denying his motion. “[W]hen evaluating the sufficiency” of a court’s explanation for its

denial of a First Step Act motion, we “presum[e] that the district court sufficiently

considered [the] relevant factors.” United States v. McDonald, 986 F.3d 402, 410 (4th Cir.

2021). In other words, “in the absence of evidence a court neglected to consider relevant

factors, the court does not err in failing to provide a full explanation.” United States v.

Smalls, 720 F.3d 193, 196 (4th Cir. 2013). However, the defendant’s “presentation of

post-sentencing mitigation evidence” is sufficient to rebut the “presumption that the district

court, in fact, considered all of the relevant evidence.” McDonald, 986 F.3d at 411.

Therefore, where the defendant submits post-sentencing arguments or evidence in

mitigation, the court must address those submissions, setting forth “enough to satisfy the

appellate court that [it] has considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.” Id. at 409 (internal quotation marks

omitted).

                                              2
       Here, the district court declined to reduce Sanjurjo’s sentence because of his violent

criminal history and the nature of the offense. The court did not address Sanjurjo’s

argument that developments in law and science since his initial sentencing hearing

established that his youth at the time of his offense rendered him less culpable than an older

offender, thereby warranting a sentence reduction. Because the court’s denial does not

indicate whether it considered Sanjurjo’s argument, we find that the court’s explanation

was insufficient to permit meaningful appellate review.

       Accordingly, while we express no view on the merits of Sanjurjo’s motion, we

vacate the district court’s order and remand so that the court may provide a more detailed

explanation. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             VACATED AND REMANDED




                                              3